Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2021-072550, filed on 03/29/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 and 10/25/2022 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 02/23/2022 is noted by the Examiner.
Claim Objections
6.	Claims 1, 5 and 9 are objected to because of the following informalities:  Claims 1, 5 and 9 disclose the limitation “EMI calculation” without disclosing anywhere in the claims what EMI stands for. According to the Specification, EMI stands for “electro magnetic interference”. If this is the case, please incorporate this clarification into the claims in question.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 1 is directed to “acquiring an EMI value at a certain frequency of the first circuit; selecting, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits; and acquiring an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “A non-transitory computer-readable storage medium storing an EMI calculation program that causes at least one computer to execute a process, the process comprising: inputting circuit information of a first circuit to a machine learning model; ” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 1 is Ineligible due to the following analysis:
1.1)	Step 1 (Statutory Category): Claim 1 is directed to a  computer-readable storage medium, therefore, it is directed to a statutory category, i.e., a system (Step 1: YES).
1.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: “acquiring an EMI value at a certain frequency of the first circuit; selecting, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits; and acquiring an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information”, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine in which the judicial-exception/abstract-idea is implemented and/or integrated, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
1.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A non-transitory computer-readable storage medium storing an EMI calculation program that causes at least one computer to execute a process, the process comprising: inputting circuit information of a first circuit to a machine learning model;”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

9.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 5 is directed to “acquiring an EMI value at a certain frequency of the first circuit; selecting, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits; and acquiring an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “An EMI calculation method for a computer to execute a process comprising: inputting circuit information of a first circuit to a machine learning model;” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 5 is Ineligible due to the following analysis:
1.1)	Step 1 (Statutory Category): Claim 5 is directed to an  EMI calculation method, therefore, it is directed to a statutory category, i.e., a method (Step 1: YES).
1.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 5 recites: “acquiring an EMI value at a certain frequency of the first circuit; selecting, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits; and acquiring an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 5 do not claim a particular machine in which the judicial-exception/abstract-idea is implemented and/or integrated, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
1.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 5 recites the additional element(s) “An EMI calculation method for a computer to execute a process comprising: inputting circuit information of a first circuit to a machine learning model;”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

10.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 9 is directed to “acquire an EMI value at a certain frequency of the first circuit, select, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits, and acquire an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “An EMI calculation apparatus comprising: one or more memories; and one or more processors coupled to the one or more memories and the one or more processors configured to: input circuit information of a first circuit to a machine learning model,” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 9 is Ineligible due to the following analysis:
1.1)	Step 1 (Statutory Category): Claim 9 is directed to an  EMI calculation apparatus, therefore, it is directed to a statutory category, i.e., a system (Step 1: YES).
1.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 9 recites: “acquire an EMI value at a certain frequency of the first circuit, select, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits, and acquire an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 9 do not claim a particular machine in which the judicial-exception/abstract-idea is implemented and/or integrated, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
1.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 9 recites the additional element(s) “An EMI calculation apparatus comprising: one or more memories; and one or more processors coupled to the one or more memories and the one or more processors configured to: input circuit information of a first circuit to a machine learning model,”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).
11.	Claims 2-4 are also rejected under 35 U.S.C. 101 as they further limit rejected Claim 1.
12.	Claims 6-8 are also rejected under 35 U.S.C. 101 as they further limit rejected Claim 5.
13.	Claims 10-12 are also rejected under 35 U.S.C. 101 as they further limit rejected Claim 9.
14.	Please make the proper corrections.
Allowable Subject Matter
15.	Claims 1, 5 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
16.	The following is an examiner’s statement of reasons for allowance:
17.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…acquiring an EMI value at a certain frequency of the first circuit; selecting, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits; and acquiring an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”
18.	Claims 2-4 are also allowed as they further limit allowed claim 1.
19.	Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 5,
“…acquiring an EMI value at a certain frequency of the first circuit; selecting, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits; and acquiring an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”
20.	Claims 6-8 are also allowed as they further limit allowed claim 5.
21.	Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…acquire an EMI value at a certain frequency of the first circuit, select, based on an impedance characteristic of the first circuit and the EMI value at the certain frequency, first EMI information from a plurality of pieces of EMI information in each of which an impedance characteristic of each of a plurality of circuits is associated with EMI values at a plurality of frequencies of each of the plurality of circuits, and acquire an EMI value at another frequency different from the certain frequency of the first circuit based on the EMI value at the certain frequency and the first EMI information.”
22.	Claims 10-12 are also allowed as they further limit allowed claim 9.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalokitis et al. US 2006/0139032 - The method involves processing a digitized representation of an electric field at a rate related to a moving speed of an electric field sensing probe to define a threshold.
Byrd et al. US 2022/0163580 - The method involves determining (302) a probe point in a circuit design for determining effective resistance between the probe point and ground.
Canne et al. US 2015/0241493 - The apparatus (90) has a receiver (310) that couples to antennas (320) and receives emission (420) from a electrical device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858